EXHIBIT 10.13

 

EXECUTION VERSION

 

 

 

SERIES 2017-2 ACCOUNT CONTROL AGREEMENT

 

 

among

 

 

FORD CREDIT FLOORPLAN MASTER OWNER TRUST A,
as Grantor

 

 

THE BANK OF NEW YORK MELLON,
as Secured Party

 

 

and

 

 

THE BANK OF NEW YORK MELLON,
as Financial Institution

 

 

Dated as of October 1, 2017

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

2

Section 1.1.

Usage and Definitions

2

 

 

 

ARTICLE II ESTABLISHMENT OF COLLATERAL ACCOUNTS

2

Section 2.1.

Description of Accounts

2

Section 2.2.

Account Changes

3

Section 2.3.

Account Types

3

Section 2.4.

Securities Accounts

3

 

 

 

ARTICLE III SECURED PARTY CONTROL

3

Section 3.1.

Control of Collateral Accounts

3

Section 3.2.

Investment Instructions

3

Section 3.3.

Conflicting Orders or Instructions

4

 

 

 

ARTICLE IV SUBORDINATION OF LIEN; WAIVER OF SET-OFF

4

Section 4.1.

Subordination

4

Section 4.2.

Set-off and Recoupment

4

 

 

 

ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS

4

Section 5.1.

Financial Institution’s Representations and Warranties

4

Section 5.2.

Financial Institution’s Covenants

5

 

 

 

ARTICLE VI OTHER AGREEMENTS

5

Section 6.1.

Location of Financial Institution

5

Section 6.2.

Reliance by Financial Institution

5

Section 6.3.

Termination and Replacement of Financial Institution

5

Section 6.4.

No Petition

6

Section 6.5.

Limitation of Liability

6

Section 6.6.

Conflict With Other Agreement

6

Section 6.7.

Termination

6

 

 

 

ARTICLE VII MISCELLANEOUS

6

Section 7.1.

Amendment

6

Section 7.2.

Benefit of Agreement

7

Section 7.3.

Notices

7

Section 7.4.

GOVERNING LAW

8

Section 7.5.

Submission to Jurisdiction

8

Section 7.6.

WAIVER OF JURY TRIAL

8

Section 7.7.

No Waiver; Remedies

8

Section 7.8.

Severability

8

Section 7.9.

Headings

8

Section 7.10.

Counterparts

8

 

i

--------------------------------------------------------------------------------


 

SERIES 2017-2 ACCOUNT CONTROL AGREEMENT, dated as of October 1, 2017 (this
“Agreement”), among FORD CREDIT FLOORPLAN MASTER OWNER TRUST A, a Delaware
statutory trust, as grantor (the “Grantor”), THE BANK OF NEW YORK MELLON, a New
York banking corporation, as Indenture Trustee for the benefit of the
Series 2017-2 Noteholders (in this capacity, the “Secured Party”), and THE BANK
OF NEW YORK MELLON, a New York banking corporation, in its capacity as both a
“securities intermediary” as defined in Section 8-102 of the UCC and a “bank” as
defined in Section 9-102 of the UCC (in these capacities, the “Financial
Institution”).

 

BACKGROUND

 

The Grantor is engaging in a securitization transaction in which it will issue
the Series 2017-2 Notes under an Indenture Supplement to an Indenture and the
Secured Party will hold funds in bank accounts for the benefit of the
Series 2017-2 Noteholders.

 

The parties are entering into this Agreement to perfect the security interest in
the bank accounts.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.           Usage and Definitions.  Capitalized terms used but not
defined in this Agreement are defined in (a) Appendix A to the Series 2017-2
Indenture Supplement, dated as of October 1, 2017 (the “Indenture Supplement”),
between the Grantor, as Issuer, and The Bank of New York Mellon, as Indenture
Trustee, or (b) Appendix A to (i) the Fifth Amended and Restated Sale and
Servicing Agreement, dated as of August 1, 2001, as amended and restated as of
December 1, 2010, among Ford Credit Floorplan Corporation, as Depositor, the
Grantor, as Issuer, and Ford Motor Credit Company LLC, as Servicer, and (ii) the
Fifth Amended and Restated Sale and Servicing Agreement, dated as of August 1,
2001, as amended and restated as of December 1, 2010, among Ford Credit
Floorplan LLC, as Depositor, the Issuer and the Servicer.  Each Appendix A also
contains usage rules that apply to this Agreement.  Each Appendix A is
incorporated by reference into this Agreement.  References to the “UCC” mean the
Uniform Commercial Code as in effect in the State of New York.

 

ARTICLE II
ESTABLISHMENT OF COLLATERAL ACCOUNTS

 

Section 2.1.           Description of Accounts.  The Financial Institution has
established the following accounts (each, a “Collateral Account”):

 

“Series 2017-2 Principal Funding Account — The Bank of New York Mellon as
Indenture Trustee, as secured party for Ford Credit Floorplan Master Owner Trust
A for Series 2017-2” with account number 1036068400;

 

2

--------------------------------------------------------------------------------


 

“Series 2017-2 Reserve Account — The Bank of New York Mellon as Indenture
Trustee, as secured party for Ford Credit Floorplan Master Owner Trust A for
Series 2017-2” with account number 1036058400; and

 

“Series 2017-2 Accumulation Period Reserve Account — The Bank of New York Mellon
as Indenture Trustee, as secured party for Ford Credit Floorplan Master Owner
Trust A for Series 2017-2” with account number 1036108400.

 

Section 2.2.           Account Changes.  Neither the Financial Institution nor
the Grantor will change the name or account number of a Collateral Account
without the consent of the Secured Party.  The Financial Institution will
promptly notify the Servicer of any changes.  This Agreement will apply to each
successor account to a Collateral Account, which will also be a Collateral
Account.

 

Section 2.3.           Account Types.  The Financial Institution agrees that
each Collateral Account is, and will be maintained as, either a “securities
account” (as defined in Section 8-501 of the UCC) or a “deposit account” (as
defined in Section 9-102(a)(29) of the UCC).

 

Section 2.4.           Securities Accounts.  If a Collateral Account is a
securities account, the Financial Institution agrees that:

 

(a)           Financial Assets.  It will promptly credit each item of property
(whether cash, investment property, security, instrument or other financial
asset) delivered to the Financial Institution under the Indenture Supplement to
the Collateral Account and treat each item of property as a “financial asset”
(within the meaning of Section 8-102(a)(9) of the UCC); and

 

(b)           Registration and Indorsement.  It will ensure that all financial
assets (other than cash) credited to the Collateral Account are registered in
the name of the Financial Institution, indorsed to the Financial Institution or
in blank or credited to another securities account maintained in the name of the
Financial Institution and that no financial asset credited to the Collateral
Account is registered in the name of the Grantor, payable to the order of the
Grantor or specially indorsed to the Grantor unless it has been indorsed to the
Financial Institution or in blank.

 

ARTICLE III
SECURED PARTY CONTROL

 

Section 3.1.           Control of Collateral Accounts.  To establish “control”
of the Collateral Accounts by the Secured Party under Sections 9-104 and 9-106
of the UCC, the Financial Institution agrees to comply with any order or
instruction from the Secured Party directing the deposit, withdrawal, transfer
or redemption of the cash or other financial assets credited to a Collateral
Account (a “Secured Party Order”) without the need for consent by the Grantor or
any other Person.

 

Section 3.2.           Investment Instructions.  If (a) the Financial
Institution has not received a Secured Party Order for the investment of funds
in a Collateral Account by 11:00 a.m. New York time (or another time agreed to
by the Financial Institution) on the Business Day before a Payment Date or
(b) the Financial Institution receives notice from the Indenture Trustee that a

 

3

--------------------------------------------------------------------------------


 

Default or Event of Default has occurred and is continuing for the Series 2017-2
Notes, the Financial Institution will invest and reinvest funds in the
Collateral Account according to the last investment instruction received, if
any.  If no prior investment instructions have been received or if the
instructed investments are no longer available or permitted, the Indenture
Trustee will notify the Servicer and request new investment instructions, and
the funds will remain uninvested until new investment instructions are received.

 

Section 3.3.           Conflicting Orders or Instructions.  If the Financial
Institution receives conflicting orders or instructions from the Secured Party
and the Grantor or any other Person, the Financial Institution will follow the
orders or instructions of the Secured Party and not the Grantor or such other
Person.

 

ARTICLE IV
SUBORDINATION OF LIEN; WAIVER OF SET-OFF

 

Section 4.1.           Subordination.  If the Financial Institution has, or
later obtains, a security interest in a Collateral Account (or any portion of a
Collateral Account), the Financial Institution agrees that the security interest
will be subordinate to the security interest of the Secured Party.

 

Section 4.2.           Set-off and Recoupment.  The cash, investment property,
security, instrument or other financial assets credited to a Collateral Account
will not be subject to deduction, set-off, recoupment, banker’s lien, or other
right in favor of a Person other than the Secured Party.  However, the Financial
Institution may set off (a) the customary fees and expenses for the routine
maintenance and operation of the Collateral Account due to the Financial
Institution, (b) the face amount of checks credited to the Collateral Account
but subsequently returned unpaid due to uncollected or insufficient funds and
(c) advances made to settle an investment of funds in the Collateral Account.

 

ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.1.           Financial Institution’s Representations and Warranties. 
The Financial Institution represents and warrants to the Grantor and the Secured
Party as follows:

 

(a)           Enforceability.  This Agreement is the legal, valid and binding
obligation of the Financial Institution.

 

(b)           No Agreements with Grantor.  There are no agreements between the
Financial Institution and the Grantor relating to a Collateral Account other
than this Agreement, the Indenture Supplement and the other Series 2017-2
Transaction Documents.

 

(c)           No Other Agreements.  The Financial Institution has not entered
into an agreement relating to a Collateral Account in which it has agreed to
comply with “entitlement orders” (as defined in Section 8-102(a)(8) of the UCC)
or “instructions” (within the meaning of Section 9-104 of the UCC) of any Person
other than the Secured Party.

 

4

--------------------------------------------------------------------------------


 

(d)           No Limitations.  The Financial Institution has not entered into an
agreement limiting or conditioning the Financial Institution’s obligation to
comply with any Secured Party Order.

 

(e)           No Liens.  Except for the claims and interests of the Secured
Party and the Grantor, the Financial Institution does not know of a lien on, or
claim to, or interest in, a Collateral Account or in the cash or other financial
assets credited to a Collateral Account.

 

Section 5.2.           Financial Institution’s Covenants.

 

(a)           Statements, Confirmations and Other Correspondence.  The Financial
Institution will promptly deliver copies of statements, confirmations and
correspondence about the Collateral Accounts and the cash or other financial
assets credited to a Collateral Account to the Grantor and the Secured Party.

 

(b)           Notice of Claim.  If a Person asserts a lien, encumbrance or claim
against a Collateral Account (or in the cash or other financial assets credited
to a Collateral Account), the Financial Institution will promptly notify the
Secured Party.

 

(c)           Negative Covenants.  Until the termination of this Agreement, the
Financial Institution will not enter into (i) an agreement relating to a
Collateral Account in which it agrees to comply with entitlement orders or
instructions of any Person other than the Secured Party or (ii) an agreement
limiting or conditioning the Financial Institution’s obligation to comply with
Secured Party Orders.

 

ARTICLE VI
OTHER AGREEMENTS

 

Section 6.1.           Location of Financial Institution.  For purposes of the
UCC, New York will be the location of (i) the bank for purposes of Sections
9-301, 9-304 and 9-305 of the UCC and (ii) the securities intermediary for
purposes of Sections 9-301 and 9-305 and Section 8-110 of the UCC.

 

Section 6.2.           Reliance by Financial Institution.  The Financial
Institution is not obligated to investigate or inquire whether the Secured Party
may deliver a Secured Party Order.  The Financial Institution may rely on
communications (including Secured Party Orders) believed by it in good faith to
be genuine and given by the proper party.

 

Section 6.3.           Termination and Replacement of Financial Institution. 
The Financial Institution may terminate its rights and obligations under this
Agreement if the Secured Party resigns or is removed as Indenture Trustee under
the Indenture Supplement and the Indenture.  The Grantor may terminate the
rights and obligations of the Financial Institution if the Financial Institution
ceases to be a Qualified Institution.  No termination of the Financial
Institution will be effective until new Collateral Accounts are established
with, and the cash and other financial assets credited to the Collateral
Accounts are transferred to, another securities intermediary who has agreed to
accept the obligations of the Financial Institution under this Agreement or a
similar agreement.

 

5

--------------------------------------------------------------------------------


 

Section 6.4.           No Petition.  Each party agrees that, before the date
that is one year and one day (or, if longer, any applicable preference period)
after payment in full of (a) all securities issued by either Depositor or by a
trust for which either Depositor was a depositor or (b) the Notes, it will not
start or pursue against, or join any other Person in starting or pursuing
against, (i) either Depositor or (ii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar law.  This Section 6.4 will survive
the termination of this Agreement.

 

Section 6.5.           Limitation of Liability.

 

(a)           Financial Institution.  The Financial Institution will not be
liable under this Agreement, except for (i) its own willful misconduct, bad
faith or negligence or (ii) breach of its representations and warranties in this
Agreement.  The Financial Institution will not be liable for special, indirect
or consequential losses or damages (including lost profit), even if the
Financial Institution has been advised of the likelihood of the loss or damage
and regardless of the form of action.

 

(b)           Secured Party.  In performing its obligations under this
Agreement, the Secured Party is subject to, and entitled to the benefits of, the
terms of the Indenture Supplement and the Indenture that apply to the Indenture
Trustee.

 

(c)           Owner Trustee.  This Agreement has been signed on behalf of the
Grantor by U.S. Bank Trust National Association, not in its individual capacity,
but solely in its capacity as Owner Trustee of the Grantor.  In no event will
U.S. Bank Trust National Association in its individual capacity or a beneficial
owner of the Grantor be liable for the Grantor’s obligations under this
Agreement.  For all purposes under this Agreement, the Owner Trustee is subject
to, and entitled to the benefits of, the Trust Agreement.

 

Section 6.6.           Conflict With Other Agreement.  If there is a conflict
between this Agreement and any other agreement relating to a Collateral Account,
this Agreement will govern.

 

Section 6.7.           Termination.  This Agreement will terminate on the date
the security interests of the Secured Party in each Collateral Account are
terminated under the Indenture Supplement and the Indenture and the Secured
Party has notified the Financial Institution of the termination of the security
interest.  The termination of this Agreement will not terminate a Collateral
Account or change the obligations of the Financial Institution to the Grantor
relating to a Collateral Account.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1.           Amendment.

 

(a)           Amendments.  The parties may amend this Agreement:

 

(i)    to clarify an ambiguity, correct an error or correct or supplement any
term of this Agreement that may be defective or inconsistent with the other
terms of this

 

6

--------------------------------------------------------------------------------


 

Agreement, in each case without the consent of the Series 2017-2 Noteholders or
any other Person;

 

(ii)   to add, change or eliminate terms of this Agreement, in each case without
the consent of the Series 2017-2 Noteholders or any other Person, if the
Administrator delivers an Officer’s Certificate to the Grantor, the Owner
Trustee and the Indenture Trustee stating that the amendment will not have a
material adverse effect on the Series 2017-2 Noteholders; or

 

(iii)  to add, change or eliminate terms of this Agreement for which an
Officer’s Certificate is not or cannot be delivered under Section 7.1(a)(ii),
with the consent of the Series 2017-2 Noteholders of a majority of the Note
Balance of each Class of Series 2017-2 Notes Outstanding (with each affected
Class voting separately, except that all Series 2017-2 Noteholders of Class A
Notes will vote together as a single class).

 

(b)           Notice of Amendments.  The Administrator will notify the Rating
Agencies in advance of any amendment.  Promptly after the execution of an
amendment, the Administrator will deliver a copy of the amendment to the Rating
Agencies.

 

Section 7.2.           Benefit of Agreement.  This Agreement is for the benefit
of and will be binding on the parties and their permitted successors and
assigns.  No other Person will have any right or obligation under this
Agreement.

 

Section 7.3.           Notices.

 

(a)           Notices to Parties.  Notices, requests, directions, consents,
waivers or other communications to or from the parties must be in writing and
will be considered received by the recipient:

 

(i)    for overnight mail, on delivery or, for registered first class mail,
postage prepaid, three days after deposit in the mail properly addressed to the
recipient;

 

(ii)   for a fax, when receipt is confirmed by telephone, reply email or reply
fax from the recipient;

 

(iii)  for an email, when receipt is confirmed by telephone or reply email from
the recipient; and

 

(iv)  for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.

 

(b)           Notice Addresses.  A notice, request, direction, consent, waiver
or other communication must be addressed to the recipient at its address stated
in Schedule B to the Sale and Servicing Agreements, which address the party may
change by notifying the other parties.

 

7

--------------------------------------------------------------------------------


 

Section 7.4.           GOVERNING LAW.  THIS AGREEMENT AND EACH COLLATERAL
ACCOUNT WILL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF
NEW YORK.

 

Section 7.5.           Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for legal proceedings relating to this Agreement.  Each party irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
in the future have to the venue of a proceeding brought in such a court and any
claim that the proceeding was brought in an inconvenient forum.

 

Section 7.6.           WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN LEGAL
PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 7.7.           No Waiver; Remedies.  No party’s failure or delay in
exercising a power, right or remedy under this Agreement will operate as a
waiver.  No single or partial exercise of a power, right or remedy will preclude
any other or further exercise of the power, right or remedy or the exercise of
any other power, right or remedy.  The powers, rights and remedies under this
Agreement are in addition to any powers, rights and remedies under law.

 

Section 7.8.           Severability.  If a part of this Agreement is held
invalid, illegal or unenforceable, then it will be deemed severable from the
remaining Agreement and will not affect the validity, legality or enforceability
of the remaining Agreement.

 

Section 7.9.           Headings.  The headings in this Agreement are included
for convenience and will not affect the meaning or interpretation of this
Agreement.

 

Section 7.10.         Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.

 

[Remainder of Page Left Blank]

 

8

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

 

 

FORD CREDIT FLOORPLAN MASTER OWNER TRUST A, as Grantor

 

 

 

By:

U.S. Bank Trust National Association, not in its individual capacity but solely
as Owner Trustee of Ford Credit Floorplan Master Owner Trust A

 

 

 

 

 

 

By:

/s/ Melissa A. Rosal

 

 

Name: Melissa A. Rosal

 

 

Title: Vice President

 

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

as Secured Party

 

 

 

 

 

 

By:

/s/ Esther Antoine

 

 

Name: Esther Antoine

 

 

Title: Vice President

 

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

as Financial Institution

 

 

 

 

 

 

By:

/s/ Esther Antoine

 

 

Name: Esther Antoine

 

 

Title: Vice President

 

[Signature Page to Series 2017-2 Account Control Agreement]

 

--------------------------------------------------------------------------------